Title: [Diary entry: 18 October 1789]
From: Washington, George
To: 

Sunday 18th. Went in the forenoon to the Episcopal Church and in the afternoon to one of the Congregational Meeting Houses—attended to the first by the Speaker of the Assembly Mr. Edwards, & a Mr. Ingersoll, and to the latter by the Governor, the Lieutt. Governor, the Mayor & Speaker. These Gentlemen all dined with me (by Invitation) as did Genl. Huntington, at the House of Mr. Brown, where I lodged & who keeps a good Tavern. Drank Tea at the Mayors (Mr. Sherman’s). Upon further enquiry I find that there has been abt.  yards of course Linnen manufactured at this place since it was established and that a Glass work is on foot here for the manufacture of Bottles. At 7 Oclock in the evening many Officers of this State, belonging to the late Continental Army, called to pay their respects to me. By some of them it was said that the people of this State could, with more ease pay an additional 100,000£ tax this year than what was laid last year.